DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Examiner’s Amendment
2.	Authorization for the Examiner’s Amendment was given in an interview with the Applicant’s representative, Joanna Chen (Reg. No. 72,754), on June 15, 2021.
3.	Claims 1, 10, and 15 have been amended by the Applicant. Claim 5 has been canceled by the Applicant. The following Examiner’s amendment is listed below:

                                                             
Claims

1.	(Currently Amended) A computer-implemented method comprising:
storing, by a content management system, credentials for an external user account of a third-party source that is external to the content management system, wherein the credentials are required to display third-party content embedded into a content item stored on the content management system, the credentials are stored in association with the content item;
receiving, from a client device, a request to receive the content item that is associated with a first domain of the content management system;
receiving, from the client device, a request for third-party code based on a portion of the content item, the third-party code associated with a second domain of the content management system;
providing the client device with the third-party code associated with the second domain of the content management system, wherein the third-party code references data associated with the third-party content;
receiving, from [[a]] the client device, a client request for the data associated with the third-party content embedded into the content item, the data stored at the third-party source;
retrieving the credentials for the external user account from the content management system;
sending, to the third-party source, a proxy-request for the data associated with the external user account, wherein the proxy-request comprises the credentials and parameters associated with the client request;
receiving, from the third-party source, the data associated with the third-party content embedded into the content item, based on confirmation of the credentials of the external user account; and
sending, to the client device, the data for the embedded content to be displayed with the content item.
5.        (Canceled)

(Currently Amended) A non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
obtain, by a content management system, credentials for an external user account of a third-party source that is external to the content management system, wherein the credentials are required to display third-party content embedded into a content item stored on the content management system, the credentials stored in association with the content item;
receive, from a client device, a request to receive the content item that is associated with a first domain of the content management system;
receive, from the client device, a request for third-party code based on a portion of the content item, the third-party code associated with a second domain of the content management system;
provide the client device with the third-party code associated with the second domain of the content management system, wherein the third-party code references data associated with the third-party content;
receive, from [[a]] the client device, a client request for the data associated with the third-party content embedded into the content item, the data stored at the third-party source;
send, to the third-party source, a proxy-request for the data associated with the external user account, wherein the proxy-request comprises the credentials;
receive, from the third-party source, the data associated with the third-party content embedded into the content item based on confirmation of the credentials of the external user account; and
forward, to the client device, the data for the embedded content to be displayed with the content item.

15.         (Currently Amended) A system comprising:  one or more processors; and
a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to:
obtain, by a content management system, credentials for an external user account  of a third-party source that is external to the content management system, wherein the credentials are required to display third-party content embedded into a content item are stored on the content management system;
receive, from a client device, a request to receive the content item that is associated with a first domain of the content management system;
receive, from the client device, a request for third-party code based on a portion of the content item, the third-party code associated with a second domain of the content management system;
provide the client device with the third-party code associated with the second domain of the content management system, wherein the third-party code references data associated with the third-party content;
receive, from [[a]] the client device, a client request for the data associated with the third-party content embedded into the content item, the data stored at the third-party source;
send, to the third-party source, a proxy-request for the data associated with the external user account, wherein the proxy-request comprises the credentials;
receive, from the third-party source, the data associated with the third-party content embedded into the content item based on confirmation of the credentials of the external user account; and



                                           Reasons for Allowance

4.	Claims 1-4, and 6-22 are allowable.
5.	The following is an Examiner’s statement of reasons for allowance:
        	The present invention is directed to a system and method that discloses content management services allow users to access and manage content items across multiple devices using a network. Some content management services may allow users to share content items with other users in order to aid collaboration. In a typical content management service, a user establishes a content management account with the service provider and can associate various content items with the content management account.  Content management services may allow the user to store content items (including but not limited to text documents; email messages; text messages; other types of messages; media files such as photos, videos, and audio files; and/or folders containing multiple files). Some content items may also be configured to include and/or display various items of embedded content as well.  A client application running on a client device may request and retrieve a content item from a first domain of a content management system. The content item may be, a collaboration document associated with a user account. The client application may display the content item on the client device by reading the data and code in the content item. The client application analyzes the content item and identifies a portion of the content item that references third-party code. The portion of the content item may be an iframe that references third-party code.


The prior art of Silver does not disclose or suggest, “receiving, from a client device, a request to receive the content item that is associated with a first domain of the content management system; receiving, from the client device, a request for third-party code based on a portion of the content item, the third-party code associated with a second domain of the content management system; providing the client device with the third-party code associated with the second domain of the content management system, wherein the third-party code references data associated with the third-party content; sending, to the third-party source, a proxy-request for the data associated with the external user account, wherein the proxy-request comprises the credentials and parameters associated with the client request; receiving, from the third-party source, the data associated with the third-party content embedded into the content item, based on confirmation of the credentials of the external user account”.

	The prior art of Bortz does not disclose or suggest, “receiving, from a client device, a request to receive the content item that is associated with a first domain of the content management system; receiving, from the client device, a request for third-party code based on a portion of the content item, the third-party code associated with a second domain of the content management system; providing the client device with the third-party code associated with the second domain of the content management system, wherein the third-party code references data associated with the third-party content; sending, to the third-party source, a proxy-request for the data associated with the external user account, wherein the proxy-request comprises the credentials and parameters associated with the client request; receiving, from the third-party source, the data associated with the third-party content embedded into the content item, based on confirmation of the credentials of the external user account”.

“receiving, from a client device, a request to receive the content item that is associated with a first domain of the content management system; receiving, from the client device, a request for third-party code based on a portion of the content item, the third-party code associated with a second domain of the content management system; providing the client device with the third-party code associated with the second domain of the content management system, wherein the third-party code references data associated with the third-party content; sending, to the third-party source, a proxy-request for the data associated with the external user account, wherein the proxy-request comprises the credentials and parameters associated with the client request; receiving, from the third-party source, the data associated with the third-party content embedded into the content item, based on confirmation of the credentials of the external user account”.


Therefore the claims are allowable over the cited prior art.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



  6/19/2021
/J.E.J/Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439